Citation Nr: 0004768	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury with parasthesias of the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded this case in June 1999 for 
further development.  


FINDING OF FACT

The veteran does not suffer from current disability of the 
right foot or right lower extremity which is related to her 
military service, including any injury during such service.


CONCLUSION OF LAW

Right foot and/or right leg disability was not incurred in or 
aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she has residuals from a right foot 
injury with parasthesias of her right leg that can be 
directly tied to her period of active service.  She provided 
testimony regarding her claim at a personal hearing held at 
the Regional Office in January 1998.  At that time, she 
testified that she injured her leg during a seven-mile run in 
service and that she has continued to have problems with that 
right leg since the injury.  She indicated that she has 
muscle strength loss and that her leg sometimes goes numb.  
She also indicated that she received many diagnoses in 
service and that she ultimately received a Medical Board 
discharge because of the disability.  She also testified that 
she was prescribed a hard shoe as treatment in service.

The Board noted in its June 1999 remand that the claim was 
well-grounded under 38 U.S.C.A. § 5107(a).  Because the 
record demonstrated that the underlying issue involved 
medically complex determinations, the Board remanded the case 
for additional development.  Such development has been 
accomplished.  In this regard, the veteran underwent several 
VA examinations in October 1999.  Additional private medical 
records were also obtained.  After reviewing the record as a 
whole, the Board finds that the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5107(a). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records document right foot and 
leg problems in service.  For instance, pes planus was 
diagnosed at entrance.  The veteran also complained of pain 
in her left foot with running in April 1995 and reported that 
she was starting to experience the same problems with her 
right foot.  She was diagnosed with boot stress.  In July 
1995, she again complained of bilateral foot pain and pain 
around the top of her foot, spreading around to the fascia.  
She had pain with gradual walking and during and after a run. 
She was diagnosed with foot pain of unknown etiology, perhaps 
extensor tendonitis.  In July 1995, she had right foot pain 
to palpation of the 1st metatarsal of the medial aspect and 
she was diagnosed with mild hallux valgus without other 
abnormality.  

In August 1995, the veteran's right ankle was examined and 
her sprain was found to be slowly resolving.  She again was 
diagnosed with hallux valgus and metatarsus varus.  She was 
prescribed a right foot hard shoe.  In September 1995, the 
problems with the right foot 1st metatarsal joint were found 
to be resolving.  In October 1995, she complained of right 
foot and leg numbness and was again noted to have a hallux 
valgus deformity.  In November 1995, she was noted to have 
neuropathy of unknown etiology in the right leg and in 
December 1995 tests revealed no evidence of neuropathy, root 
irritation or entrapment of the peroneal nerve.  In January 
1996 she was noted to have subjective 
parasthesias/numbness/weakness without objective findings.

A February 1997 VA examination of the feet showed normal gait 
with no significant supination or pronation of the feet.  She 
was able to heel walk, toe walk, and fully squat without any 
difficulty.  She could also tandem walk without difficulty.  
Her deep tendon reflexes and strength were intact.  There was 
no muscular atrophy and no evidence of significant toe 
deformity.  A normal foot and ankle examination bilaterally 
was reported.  VA general medical and joints examinations 
conducted on the same date resulted in a pertinent diagnosis 
of right patella maltracking with alleged altered sensation 
of the entire right lower extremity.  

Private medical records dated in 1998 document treatment 
essentially for back complaints with some complaints of right 
leg pain.  An October 1998 clinical entry is to the effect 
that there were no neurological symptoms in the lower 
extremity. 

On VA peripheral nerve examination in August 1998, the 
examiner noted that the claims file was extensively reviewed.  
The veteran's complaints were noted, but neurological 
examination was essentially normal.  The reported impression 
was that at that time there was no objective neurological 
deficits.

In September 1998, the veteran underwent further VA 
examination.  At that point, the veteran's gait was normal 
and her station was neutral.  She was able to walk forward 
and backward on her heels and toes as well as in tandem 
fashion without difficulty.  She could squat fully without 
difficulty and was able to hop six times on each foot without 
difficulty.  There was no evidence of painful motion, edema, 
calluses or unusual shoe wear.  Again, there was no 
supination or pronation of the feet.  The examiner found 
normal arches and stated that, in his opinion, there was no 
evidence of pes planus either.  Her weight bearing alignment 
was normal.  The diagnosis of bilateral hallux valgus with 
mild bilateral first and fifth metatarsal bunions was made.  
There was no neuropathy of the right lower extremity and an 
EMG of the right lower extremity was normal.  The examiner 
who conducted the examination of the feet commented that 
there was no relationship between any condition of the feet 
or right knee to military service and that there was no 
neuropathy of the right lower extremity. 

In October 1999, the veteran underwent VA examinations of the 
feet, joints, muscles and peripheral nerves.  On examination 
of the feet, the veteran denied any stiffness, swelling, heat 
or redness of her foot and reported that no treatment was 
necessary for her feet.  She said that she did not need 
corrective shoes, crutches, braces or a cane.  Her feet were 
bilaterally symmetrical.  There was no objective evidence of 
painful motion, edema, instability, weakness or tenderness.  
She did not have any abnormalities in the anatomical 
structure of the foot itself, she had a normal arch and that 
examiner saw no hallux valgus.  Her gait was unremarkable, 
with mild bunions.  She had normal muscle function and no 
neurological abnormalities.  The examiner further commented 
that the bunions were no present during service or prior to 
1998, but had developed since that time. 

The same examiner conducted the examinations of the joints, 
muscles and peripheral nerves.  The examination of the joints 
resulted in a diagnostic impression that no joint disease was 
identified upon examination.  Examination of the muscles 
resulted in a diagnostic impression that the veteran had 
normal muscle function with an occasional deep ached after 
long term walking.  Examination of the peripheral nerves 
resulted in a diagnostic impression of no neurologic 
abnormalities at that time.  The examiner commented that he 
or she could not see any connection between current findings 
and the injury suffered during service.  

The record in the present case is somewhat unusual in that 
the veteran's inservice complaints related to the right lower 
extremity are well-documented and apparently led to a medical 
board proceeding.  Recognizing the medical complexity of this 
case, the Board remanded the case in June 1999 for additional 
medical development.  It appears clear from the various VA 
medical examinations that although the veteran has subjective 
complaints, no disability of the right foot or right lower 
extremity can be medically identified as being related to 
service.  Although the record includes sufficient evidence of 
current disability which is presumed true for well-grounded 
purposes, the clear preponderance of the evidence is against 
a finding that any current disability of the right foot 
and/or right lower extremity is related to the veteran's 
service.  It appears that no clinical diagnosis of any right 
foot disability can be made except for bunions, and the 
bunions have been shown to have developed after service.  
Moreover, trained medical professionals have not been able to 
diagnose any disability of the right lower extremity.  

The Board acknowledges the veteran's statements and testimony 
and does not doubt her sincerity in advancing this claim.  
However, in medical matters the Board must assign significant 
probative value to the findings and opinions of medical 
personnel who have had the opportunity to exam the veteran 
and review her claims file.  Further, the Board has reviewed 
the evidence in light of the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not a state of equipoise of the 
positive evidence and the negative evidence to otherwise 
permit favorable resolution of the present appeal.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

